Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 9, 2016

                                      No. 04-16-00259-CV

                     IN THE INTEREST OF A.P., ET AL., CHILDREN,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-01950
                        Honorable Martha B. Tanner, Judge Presiding


                                         ORDER

        This is an appeal from an order terminating the parental rights of Brittany and
Christopher. See Tex. R. App. P. 9.8(b)(2) (requiring us to use an aliases to protect the children’s
identity). Brittany’s brief in this appeal was due May 31, 2016, but was not filed. Neither the
brief nor a motion for extension of time was filed. Our records show that Brittany’s counsel, Mr.
Robert Gier, was contacted regarding the overdue brief and Mr. Gier stated he would file a
motion with this court. Mr. Gier has not filed any motion with this court.

        We therefore order Robert Gier, Brittany’s court-appointed appellate attorney, to file
Brittany’s appellant’s brief by June 20, 2016. Counsel is advised that no further extensions of
time will be granted absent a motion that (1) demonstrates extraordinary circumstances justifying
further delay, (2) advises the court of the efforts counsel has expended in preparing the brief, and
(3) provides the court reasonable assurance that the brief will be completed and filed by the
requested extended deadline. The court does not generally consider a heavy work schedule to be
an extraordinary circumstance.

        If the brief is not filed by the date ordered, the court may abate the appeal and remand the
case to the trial court for a hearing to determine whether appellant or counsel has abandoned this
appeal. See Tex. Fam. Code Ann. § 107.013(a)(1) (giving indigent persons a right to counsel in
parental-rights termination cases); In re M.S., 115 S.W.3d 534, 544 (Tex. 2003) (holding that this
right to counsel includes the right to effective counsel).



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court